DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the reply filed 10/1/21, Applicant has amended independent claims 1, 4 and 7, along with several dependent claims.  Claim 1 has been amended to include some subject matter from dependent claim 3, and now recites: “determining a demodulation reference signal (DMRS) configuration for a DMRS group; associating a port of phase tracking reference signal (PTRS) with a DMRS port of a lowest number among DMRS ports of the DMRS group; determining a number F of frequency index candidates based on the associated DMRS port and the DMRS configuration; performing a modulo operation of a cell identifier of the base station and the number F; determining at least one sub-carrier for allocating a PTRS based on a result of the modulo operation.”  Claims 4 and 7 have been similarly amended.  Applicant argues that the cited references fail to disclose or suggest the amended claim limitations.  Applicant’s arguments have been considered but are moot in view of the new ground of rejection presented below which relies upon Zhang et al. in view of newly cited reference to Saito et al. to address the amended claim limitations argued by Applicant to be missing from the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 13, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Patent App. Pub. No. 2019/0356463 in view of Saito et al. U.S. Patent App. Pub. No. 2020/0259609.
Regarding claims 1 and 7, Zhang discloses a base station performing a method in a wireless communication system, the base station including a transceiver, and a processor coupled to the transceiver (¶¶ [0062], [0141]), configured to determine a demodulation reference signal (DMRS) configuration (i.e. see Figs. 2, 6, 7), associate a port of phase tracking reference signal (PTRS) with a DMRS port (see Figs. 6-7, ¶¶ [0038], [0050]-[0052]), determining a number of frequency index candidates for PTRS based on a given configuration (i.e. see Fig. 8, one of subcarriers #11, #23 or #35 – ¶ [0053]), thus resulting in a total number of frequency index candidates of F = 3, performing a modulo operation on a cell identifier (ID) of the base station and the number of available sub-carriers F (see ¶ [0053]: “NcellID mod 3”), determining at least one sub-carrier for allocating a PTRS based on a result (i.e. 0, 1, 2) of the modulo operation (see ¶ [0053], Fig. 8; also see ¶¶ [0032], [0038], Figs. 2, 3), transmitting information relating to the PTRS to a terminal and transmitting the PTRS to the terminal through the at least one sub-carrier based on the information, as control signaling indicating a PTRS pattern is transmitted from the base station to a UE, and the base station can transmit the PTRS in accordance with the signaled PTRS pattern (see ¶ [0034]).
While Zhang discloses an association between a PTRS with a DMRS port, as described above, Zhang does not expressly disclose determining a DMRS configuration for a DMRS group and associating a port of the PTRS with a DMRS port of a lowest number among DMRS ports of the DMRS group, where the determined number F of frequency index candidates is based on the associated DMRS port and the DMRS configuration. 

Regarding claims 3 and 9, in the proposed combination, Zhang discloses allocating the PTRS to the at least one sub-carrier (see ¶¶ [0045]-[0046]).
Regarding claim 4, Zhang discloses a method performed by a terminal in a wireless communication system, the method comprising receiving information relating to phase tracking reference signal (PTRS) allocation from a base station, as control signaling indicating a PTRS resource mapping pattern is received from a base station at the UE (see ¶ [0034], Fig. 14 – step 1410), determining at least one sub-carrier allocated the PTRS, based on the information (steps 1410-1420) and receiving the PTRS through the at least one sub-carrier (step 1430).  Zhang further discloses that the PTRS allocation is determined based on a modulo operation of a cell cellID mod 3” with available subcarriers #11, #23, #35 yielding F = 3).  However, Zhang does not expressly disclose that the frequency index candidates are determined based a DMRS configuration and a DMRS port associated with a port of the PTRS, wherein the DMRS port is a DMRS port of a lowest number among DMRS ports of a DMRS group associated with the DMRS configuration.
Saito discloses determining a DMRS configuration for a DMRS group (Fig. 3, ¶ [0029]), and associating PTRS ports with DMRS ports in order from a DMRS port of a smallest number from among ports belonging to a DMRS port group (¶ [0029] – Method A1, also see ¶¶ [0090], [0106]), and further indicates that the number of PTRS ports may be set for each DMRS port group (see ¶ [0064]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to determine possible PTRS allocations based on a DMRS configuration for a DMRS group, as suggested by Saito, in the method of Zhang, as mapping PTRS to the sub-carrier where the corresponding DMRS port group is located ensures compensation accuracy.  Further, in the proposed combination where Saito discloses that the number of PTRS ports is set based on the associated DMRS port group (see ¶ [0064]), and where the modulo operation of Zhang is based on a number of available subcarriers, one skilled in the art would recognize that the number of frequency index candidates (i.e. available subcarriers) for PTRS allocation in the proposed combination would be based on the associated DMRS port and DMRS configuration, as suggested by Saito.
Regarding claim 5, in the proposed combination, Saito discloses that information relating to the PTRS allocation comprises information relating to the DMRS configuration (¶ [0039]).

Regarding claims 13, 16 and 19, Zhang discloses that information relating to the PTRS allocation comprises information indicating the at least one sub-carrier (¶¶ [0041], [0046]).
Regarding claims 14, 17 and 20, Zhang further discloses that a resource block (RB) allocated the PTRS is determined based on UE allocated bandwidth and a cell ID of the base station (see ¶ [0040]), where the allocated bandwidth includes a number of RBs scheduled for the terminal (i.e. 2, 4 PRBs – see Fig. 5), which would include a number of available RBs for allocating the PTRS as the PTRS can only be allocated to an available RB.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Saito et al., as applied to claims 1 and 7 above, and further in view of Sano et al. U.S. Patent App. Pub. No. 2020/0195399.
Regarding claims 2 and 8, Zhang in combination with Saito disclose a base station as described above, where Zhang teaches that base stations randomize inter-cell interference for PTRS transmissions by having different cells transmit the PTRS in different sub-carriers (see ¶ [0053]), but Zhang and Saito do not disclose receiving, from another base station, information of a sub-carrier allocated the PTRS by the other base station, and determining a sub-carrier to transmit the PTRS which is different from the indicated sub-carrier of the other base station.
Sano discloses that DMRS-related information may be exchanged between base stations of adjacent cells so that a base station can generate configuration information based on the DMRS-related information received from the other base stations (see ¶ [0134]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to exchange information between base stations in order to generate configuration 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period (SSP) for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH SSP, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/5/2022